Title: From George Washington to William White, 3 March 1797
From: Washington, George
To: White, William,Green, Ashbel


                        
                            Gentlemen, 
                             c.3 March 1797
                        
                        Not to acknowledge with gratitude & sensibility the affectionate addresses
                            and benevolent wishes of my fellow Citizens on my retiring from public life, would prove
                            that I have been unworthy of the Confidence which they have been pleased to repose in me.
                        And, among these public testimonies of attachment and approbation, none can be
                            more grateful than that of so respectable a body as your’s.
                        Beleiving, as I do, that Religion & Morality are the essential pillars of Civic society, I view, with
                            unspeakable pleasure, that harmony & Brotherly love which characterizes the Clergy of
                            different denominations—as well in this, as in other parts of the United States: exhibiting
                            to the world a new & interesting spectacle, at once the pride of our Country and the
                            surest basis of universal Harmony.
                        That your Labours for the good of Mankind may be crown’d with success—that your
                            temporal enjoyments may be commensurate with your merits—and that the future reward of good
                            & faithful Servants may be your’s, I shall not cease to supplicate the Divine Author of
                            life & felicity.
                            
                            
                        
                    